C. D. Gfuayama. Mandamus.
Resuelto por los fundamentos del caso de certiorari No. 571, Asamblea Municipal de Santa Isabel v. Corte de Distrito de Guayama, de mayo 5, 1927 (pág. 102), porque resultaría aca-démica la apelación establecida aún en el caso de que se decidiera en contra de lo sostenido por la parte apelada en su moción de desestimación, esto es, que el recurso no cabe. Siendo ello así, procede desestimar y se desestima por académica, la apelación interpuesta contra la sentencia de desacato.
Ex parte Martobell, peticionario. — Admisión al ejercicio de la abogacía. Mayo 18, 1927. No acreditando el peticio-nario que ha ejercido su profesión activamente ante la Corte de Distrito de los Estados Unidos para Puerto Bico, según exige la ley, ni que haya postulado con dos años de ante-*980rioridad a la ley 17 de 1925, no ha lugar a admitir sin exa-men al peticionario al ejercicio de la profesión de abogado.